                                                                      Case 2:17-mj-01174-EJY Document 47 Filed 07/08/20 Page 1 of 4



                                                              1   HOFLAND & TOMSHECK
                                                                  Joshua Tomsheck, Esq.
                                                              2   State Bar of Nevada No. 009210
                                                                  josht@hoflandlaw.com
                                                              3   228 South 4th Street, 1st Floor
                                                                  Las Vegas, Nevada 89101
                                                              4   (702) 895-6760
                                                              5   (702) 731-6910 facsimile
                                                                  Attorney for Defendant
                                                              6
                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                              7                                FOR THE DISTRICT OF NEVADA

                                                              8     UNITED STATES OF AMERICA                                Case No.: 2:17-mj-01174-EJY

                                                              9                            Plaintiff,
                                                             10    vs.
                                                                                                                              STIPULATION TO CONTINUE THE
                                                             11     DAVID HOWARD BABIT,                                           PRELIMINARY HEARING
                                                                                                                                   (TWELFTH REQUEST)
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12                            Defendant.
                           LAS VEGAS, NEVADA 89101




                                                             13          IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A. Trutanich,
                                                             14   United States Attorney, and Bianca R. Pucci, Esq., Assistant United States Attorney, counsel for the
                                                             15   United States of America, and Joshua Tomsheck, Esq., counsel for Defendant, DAVID HOWARD
                                                             16   BABIT, that the Preliminary Hearing currently scheduled for July 21, 2020 at 4:00 P.M. be vacated
                                                             17   for one hundred twenty (120) days or to a date and time to be set by this Honorable Court.
                                                             18          This Stipulation is entered into for the following reasons:
                                                             19      1. This is the twelfth continuance request.
                                                             20      2. Defense Counsel needs additional time to conduct investigation into various matters to
                                                             21          properly advise the defendant.
                                                             22      3. The parties agree to the continuance.
                                                             23      4. The additional time requested herein is not sought for purposes of delay, but to allow for a
                                                             24          potential pre-indictment resolution of the case.
                                                             25      5. Defendant is incarcerated but does not object to the continuance.
                                                             26      6. Denial of this request for continuance of the Preliminary Hearing would prejudice the
                                                             27          defendant and the Government, and unnecessarily consume this Court’s valuable resources,
                                                             28          taking into account the exercise of due diligence.

                                                                                                                Page 1 of 4
                                                                      Case 2:17-mj-01174-EJY Document 47 Filed 07/08/20 Page 2 of 4



                                                              1      7. Additionally, denial of this request for continuance could result in a miscarriage of justice.

                                                              2      8. For the above stated reasons, the parties agree that a continuance of the Preliminary Hearing

                                                              3          would best serve the ends of justice in this case.

                                                              4      9. The additional time requested by this Stipulation is excludable in computing the time within

                                                              5          which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States

                                                              6          Code §§ 3161(b) and 3161(h)(7)(A), considering the factors under Title 18, United States Code

                                                              7          § 3161(h)(7)(B)(i) and (iv).

                                                              8

                                                              9          DATED this 7th day of July, 2020.

                                                             10

                                                             11   NICHOLAS A. TRUTANICH
                                                                  UNITED STATES ATTORNEY
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                                  /s/_Bianca R. Pucci__________                        /s/ _Joshua Tomsheck___________
                                                             13
                                                                  BIANCA R. PUCCI, ESQ.                                JOSHUA TOMSHECK, ESQ.
                                                             14   Assistant United States Attorney                     Attorney for Defendant

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                                Page 2 of 4
                                                                        Case 2:17-mj-01174-EJY Document 47 Filed 07/08/20 Page 3 of 4


                                                                  HOFLAND & TOMSHECK
                                                              1   Joshua Tomsheck, Esq.
                                                                  State Bar of Nevada No. 009210
                                                              2   josht@hoflandlaw.com
                                                                  228 South 4th Street, 1st Floor
                                                              3   Las Vegas, Nevada 89101
                                                              4   (702) 895-6760
                                                                  (702) 731-6910 facsimile
                                                              5   Attorney for Defendant

                                                              6
                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                              7                                   FOR THE DISTRICT OF NEVADA
                                                              8    UNITED STATES OF AMERICA                                  Case No.: 2:17-mj-01174-EJY
                                                              9                              Plaintiff,
                                                             10   vs.
                                                             11                                                              ORDER CONTINUING PRELIMINARY
                                                                    DAVID HOWARD BABIT                                                 HEARING
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12                              Defendant.
                           LAS VEGAS, NEVADA 89101




                                                             13                                                FINDINGS OF FACT
                                                             14           Based upon the pending Stipulation of counsel, and good cause appearing therefor, the
                                                             15   Court hereby finds that:
                                                             16      1. This is the twelfth request for continuance.
                                                             17      2. Defense Counsel needs additional time to conduct investigation into various matters properly
                                                             18      advise the defendant.
                                                             19      3. The parties agree to the continuance.
                                                             20      4. The additional time requested herein is not sought for purposes of delay, but to allow for a
                                                             21           potential pre-indictment resolution of the case.
                                                             22      5. Defendant is incarcerated but does not object to the continuance.
                                                             23      6. Denial of this request for continuance of the Preliminary Hearing would prejudice the
                                                             24           defendant and the Government, and unnecessarily consume this Court’s valuable resources,
                                                             25           taking into account the exercise of due diligence.
                                                             26      7. Additionally, denial of this request for continuance could result in a miscarriage of justice.
                                                             27      8. For the above stated reasons, the parties agree that a continuance of the Preliminary Hearing
                                                             28           would best serve the ends of justice in this case.
                                                                                                                 Page 3 of 4
                                                                      Case 2:17-mj-01174-EJY Document 47 Filed 07/08/20 Page 4 of 4



                                                              1                                           CONCLUSIONS OF LAW

                                                              2          The continuance sought herein is excludable under the Speedy Trial Act, Title 18, United

                                                              3   States Code Section 3161(h)(7)(A), when considering the factors under Title 18, United States Code,

                                                              4   Sections § 3161(h)(7)(B)(i) and (iv).

                                                              5                                                 ORDER

                                                              6           IT IS HEREBY ORDERED that the Preliminary Hearing in the above-captioned

                                                              7   matter currently scheduled for July 21, 2020 be vacated and continued to the 18th day of November,

                                                              8   2020, at 4:00 p.m. in Courtroom 3B.

                                                              9          DATED AND DONE this 8th day of July, 2020.

                                                             10

                                                             11                                                ____________________________________
                                                                                                               UNITED STATES MAGISTRATE JUDGE
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                                  Respectfully Submitted By:
                                                             13
                                                                  /s/ Joshua Tomsheck
                                                             14
                                                                  Joshua Tomsheck, Esq.
                                                             15   Nevada Bar No. 009210
                                                                  Attorney for Defendant
                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                               Page 4 of 4
